DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-18 are currently pending.
Priority

    PNG
    media_image1.png
    144
    1045
    media_image1.png
    Greyscale
(filing receipt dated 4/21/2021). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
In claim 1, line 7, the indefinite article –a—should be inserted before the phrase “medium-pressure steam condensate”.  The same change should be made in line 7 of claim 10.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

claims 10-12 and 14-16, each instance of “X configured to Y” has been interpreted to invoke 35 USC 112(f).   See [0055-0070] and figures 1 and 2 of the specification.  
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the second medium-low pressure steam generator” in claim 13, which is limited by the structure of an ejector in the final five lines of the claim.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	Claim Rejections - 35 USC § 112(b)	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in lines 4-7 that a “medium-pressure steam” is used as a heat source to produce a “medium-pressure steam condensate”.  Lines 16-23 of claim 1 then further recite a “medium-pressure decomposition step”.  It is unclear if the term “medium-pressure” refers to a similar range in both limitations, or if it can refer to two different ranges.  In the specification, the “medium-pressure” steam is discussed in [0019] as being typically in the range of 12-40 bars, preferably 4 bars to 25 bars.  However, the “medium-pressure decomposition step” is discussed as being carried out at a range of 3 bars to 130 bars, preferably 6 bars to 70 bars, and more preferably 10 bars to 20 bars.  See [0039].  There is a large discrepancy between a “medium pressure” range of 12-40 bars vs. a “medium pressure” range of 3 to 130 bars.   
Lines 19-20 of claim 1 further qualify that “medium-pressure” decomposition step takes place at a pressure “lower than a pressure in the high-pressure decomposition step”.   The pressure of the urea synthesis is discussed as being in the range of 130-250 bars in [0016], while [0021] discusses that the “high-pressure” decomposition step is “usually heated under a pressure substantially equal to the pressure in the synthesis step”.   However, this does not help distinguish the “medium-pressure” range of the decomposition step from that of the “medium-pressure” steam because the “medium-pressure” steam would also be expected to be at a pressure lower than that of the high-pressure decomposition step. The “low” and “medium-to-low” pressure ranges are discussed in [0024] and [0033], respectively, of the specification.
claim 1 is a relative term which renders the claim indefinite because it does not appear to be used in a consistent manner.  This issue also applies to apparatus claim 10.  
Claim 2 is rejected because it is unclear it the limitations are requiring a two-step high-pressure decomposition process.  Lines 2-4 of claim 2 recite that “after heating the urea synthesis solution generated in the synthesis step with use of the medium-pressure steam as a heat source, the urea synthesis solution is heated with use of at least a part of the medium-low-pressure steam…”.  Does this limitation mean that there are two separate heating areas/zones of the decomposition step?  For example, heating sections A1 and A2 in figure 2?  Or can it cover embodiments wherein the decomposition is heated by two sources of steam?  For example, both steam streams are fed to a single heating zone, instead of the urea synthesis solution first being heated by steam source 1 in a first zone and then after being heated by steam source 2 in a second zone.  The primary source of confusion is the word “after” as it is unclear if this actually is defining an order of operations or if it is being used as a synonym for “in addition to”.  The same issue occurs in claim 6.  Additionally, though apparatus claims 11 and 15 also share this limitation, they are clearly defined because they invoke 35 USC 112(f) and are limited to the structure described for element (A) in fig. (2).  Also see [0063]. 
Claim 3 is rejected because it is unclear what the difference between the two “medium-low-pressure steam condensates” are.  A medium-low-pressure steam condensate is necessarily formed during the pressure reduction in the “first medium-low-pressure steam generation step” of lines 11-15 of claim 1.  It appears as if the claim 12, where there is a lack of antecedent basis for an additional condenser in the apparatus to condense the “medium low-pressure steam generated by the first medium-low-pressure steam generator”.  
	Claim 4 recites the following limitation “pressurizing the low-pressure steam by an ejector with use of the high-pressure steam” in the penultimate line.  There is a lack of antecedent basis for “the high-pressure steam” in claim 1 (or any of the preceding claims).  Apparatus claim 13 is also rejected for the same reason.  
Claim 7 recites the limitation “at least part of medium-low-pressure steam condensate formed by condensation of the medium-low-pressure steam generated in the second medium-low-pressure steam generated step” in lines 3-5.  This is a lack of antecedent basis for this limitation because neither claim 7 nor claim 4, from which claim 7 depends, recite an active condensation step to form a second medium-low- pressure steam condensate.  This issue also occurs in claim 16, where there is a lack of antecedent basis for an additional condenser in the apparatus to condense the “medium low-pressure steam generated by the second medium-low-pressure steam generator”.  
claim 8, it is unclear if the term “single pressure vessel” refers to i) one vessel at the same (single) pressure or ii) one (single) pressurized vessel wherein the temperatures of each step can be variable.  The same issue occurs in claim 17.
	 Claim 17 is further rejected because it appears to lack antecedent basis to claim 10.  Claim 10 invokes 35 USC 112(f) to define both the “synthesis reactor” and “condenser” components.  The only sufficient written description of both components in the specification is with respect to figure 2, wherein the reactor (H) and condenser (C) are separate.  See [0062-0070].  [0052] of the specification briefly discusses that the reactor and condenser can be carried out in a single pressure vessel, however this structure is not sufficient to describe the apparatus of claim 10 because it does not show or describe how the claimed functions of the urea synthesis reactor and condenser are carried out.  
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Subject Matter Free from the Prior Art
	If all of the limitations above are interpreted correctly, then the claimed process and apparatus appears to be free of the prior art.   The closest prior art to the claimed invention are the teachings of: i) GB 1542371 (of record in the IDS filed on 1/15/2021, corresponds to US4314077); ii) WO03/064379 (of record in the IDS filed on 1/15/2021); and iii) JP10182587 (of record in the IDS filed on 1/15/2021, corresponds to US5936122).
Reference i) teaches a method to produce urea.  See whole document.  In particular see fig. 1a (a portion of which is described below) and col. 1, line 38-col. 2, 
a urea synthesis step wherein ammonia and carbon dioxide are reacted to produce a urea synthesis solution (8) in a urea reactor (1);
a high-pressure (HP) ammonium carbamate decomposition step in a stripper (9), wherein the HP decomposition step is heated by a medium-pressure (MP) steam as a heat source to produce a gaseous mixture (10) comprising ammonia and carbon dioxide from the urea synthesis solution (15) and obtaining a MP steam condensate;
a condensation step in a condenser (11) wherein the gaseous mixture (10) is absorbed and condensed in an absorption medium (12) and wherein the condensation generates low pressure steam; and 
a medium-pressure decomposition step in a medium-pressure decomposer (16) wherein the urea synthesis solution obtained from the HP decomposer (15) is decomposed at a medium-pressure using the medium-pressure condensed steam (condensate) stream from HP stripper (9) as the heat source to produce a gaseous mixture comprising ammonia and carbon dioxide and a urea synthesis solution (17).  
Reference ii) teaches a similar method wherein a) a steam condensate that forms during high-pressure stripping of the urea synthesis solution and b) steam A formed in the high-pressure condenser, is utilized as the heat source for medium-pressure decomposition of the ammonium carbamate in the urea synthesis solution.  See abstract and claims.  
Reference iii) teaches a urea synthesis process wherein ammonia is preheated in a heat-exchanger D using a steam condensate.  See fig. 1 and example 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622